DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Qiu (CN 103072239A).
Regarding Claim 1, Qiu discloses an injection mold (paragraph [0006]) having: 
a. a first mold half and a second mold half  (Fig. 1 paragraphs [0012] [0044] upper mold fixing seat – 10 ; lower mold fixing seat – 20)  is displaceable relative to the first mold half in a first direction (paragraph [0027] upper mold fixing seat and the lower mold fixing seat are relatively moved), wherein at least one of the mold halves has a slide arrangement (Figs. 1-3 paragraph [0055] when upper …and lower mold holder….move relative to each other….whereby pushing the sideways on the slider – 4) for forming a mold cavity (Figs. 1-3 paragraph [0055] mold core – 42), having 
b. at least two slides (Figs. 4-6 paragraph [0028]…simultaneously drive several sliders to move....), which are movable relative to one another between a closed position and an open position (Figs. 4-6 paragraph [0060] sliding block – 4 …gradually moved toward the outside of the fixed seat – 1…while being opened…when the mold is closing…are synchronously driving the sliders – 4  toward the center of the mold…)  and which, by way of respective first and second guide means  are arranged so as to be displaceable with respect to a component adjacent to the slides (Fig. 2 paragraph [0046]  …top 
c. a slide drive having third and fourth guide means which are operatively connected to one another and serve for displacing the slides between the open and the closed position (Figs. 2-9 paragraphs [0049] [0051] …bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 which can be driven…arc-shaped protrusion – 21 on the top surface of the gear plate – 2 and the rack – 41 provided on the bottom surface of the slider – 4 the sliders – 4 can be driven to move in the straight grooves – 12 at the same time so that the lateral mold cores – 42 can be moved at the same time…).
Regarding Claim 2, Qiu discloses all the limitations of Claim 1 and further discloses that the third and fourth guide means of the slide drive bear against the component of the associated mold half (Figs. 2-9 paragraph [0049] bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 that can be driven to force the sliding block – 4 rack – 41 for linear movement)
Regarding Claim 3, Qiu discloses all the limitations of Claim 1 and further discloses that the component of the mold half at least partially encloses the slides or bears against them along a surface (Figs. 7-9 paragraph [0065] sliders – 4 gradually move toward the outside of the fixed seat – 1 synchronously…).
Regarding Claim 4, Qiu discloses all the limitations of Claim 1 and further discloses that 
a. the first guide means comprise a first groove, and the second guide means are comprise an upper part, which is arranged in the first groove, of a sliding block (Figs. 1-3 paragraph [0049] …In the straight groove – 12 there is provided a sliding block – 4 facing the middle end of the fixing base – 1 and having a lateral core – 42), and 
b. the third guide means are comprise a second groove, and the fourth guide means are comprise a lower part of the sliding block (Figs. 1-5 paragraph [0049] bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 that can be driven to force the sliding block – 4 rack – 41 for linear movement), wherein the third guide means are arranged on and/or in a disk (Figs. 1-5 paragraph [0051] arc-shaped protrusions – 21 on the top surface of the surface of the gear plate – 2 …)  
c. the first and the third guide means are arranged at an angle to one another such that, upon rotation of the disk about the axis of rotation (Fig. 5 paragraph [0055] …drive shaft gear – 31 rotates at the same time, so that the gear plate – 2 rotates), a displacement of the associated slides between an open or a closed position is brought about (paragraph [0064]  gear plate – 2 to rotate … pushed the rack – 41 with the arc-shaped protrusion– 21, so that the sliders – 4 …are gradually moved toward the outside of the fixed seat – 1 synchronously…side mold core – 42 is drawn away from the finished product).
Regarding Claim 5, Qiu discloses all the limitations of Claim 1 and further discloses that the slides are arranged with respect to one another in one plane and/or at an angle to one plane (Figs. 1, 5 paragraph [0051] arc-shaped protrusion – 21 on the top surface of the gear plate – 2 and the rack – 41 provided on the bottom surface of the slider – 4 the sliders – 4 can be driven to move in the straight grooves – 12 at the same time so that the lateral mold cores – 42 can be moved at the same time…).
Regarding Claim 8, Qiu discloses all the limitations of Claim 1 and further discloses that in each case two slides interact in the closed position via a sealing surface (Figs. 4-6 paragraph [0060] when the mold is closing…are synchronously driving the sliders – 4  toward the center of the mold… …sliders – 4 are synchronously driven toward the mold core. Moving the lateral mold core – 42 can be simultaneously closed toward the mold core while closing the mold.).
Regarding Claim 10, Qiu discloses all the limitations of Claim 1 and further discloses that at least one mold core is present which, in the closed position of the injection mold, forms part of the outer wall of the mold cavity between the slides (Fig. 2 paragraph [0049] In the straight groove – 12, there is provided a sliding block – 4 facing the middle end of the fixing base – 1 and having a lateral mold core – 42…).
Regarding Claim 11, Qiu discloses all the limitations of Claim 10 and further discloses that the mold core corresponds with the mold cavity through in an opening in a the component of the mold half (Fig. 2 paragraph [0028] …each lateral mold center/lateral mold core – 42 can simultaneously perform mold clamping or demolding actions. See openings on fixed mold – 1 coinciding with axes through lateral mold centers – 42).

Regarding Claim 12, Qiu discloses all the limitations of Claim 1 and further discloses that the two mold halves have a slide arrangement wherein the slides directly interact in the closed position of the injection mold (Fig. 1 paragraph [0051] slider – 4 straight grooves – 12 at the same time, so that the lateral mold cores – 42 can be moved at the same time…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 103072239A) in view of Lavallee (US 2002/0086074).
Regarding Claim 6, Qiu discloses all the limitations of Claim 1 but does not disclose that the slides form a spherical mold cavity (Figs. 3-5 paragraph [0017) 
In the same field of endeavor, Lavallee discloses a golf ball injection mold (abstract) whereby hemispherical cavities join to form a spherical mold cavity and a plurality of laterally extending retractable core pins which are extensible into the spherical cavity under control of a actuating mechanism to support the golf ball core during injection molding (Figs. 1, 2 paragraph [0015] lower hemispherical cavities – 6 retractable core pins – 12).

Regarding Claim 7, the combination of Qiu and Lavallee disclose all the limitations of Claim 6 and Lavallee further discloses that the slides serve to form a spherical mold cavity with local undercuts (Fig. 4 paragraph [0019] vent pin – 34 may be contoured to form a dimple).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 103072239A) in view of Navarre (US 6,093,015).
Regarding Claim 9, Qiu discloses all the limitations of Claim 1 but does not disclose a holding-shut surface whereby both mold halves interaction such that the slides are locked.
In the same field of endeavor, Navarre discloses a mold core positioning device each slide has a holding-shut surface which, in the closed position of the injection mold, interacts with a correspondingly arranged counter-surface of the other mold half of the injection mold, with the result that the slides (2) are locked against the injection pressure acting within the mold cavity (Fig. 6 5:4-18 core locking cam surface – 74 acts to hold securely the core slide – 40 in position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Qiu to incorporate the teaching of Navarre whereby an injection mold having a first and second mold half with at least two slides movable relative to one another between a closed and an open position, as disclosed by Qiu, to also consider that each slide has a holding-shut surface which in the closed position interacts with a correspondingly arranged counter-surface of the other mold half of the injection mold so that the slides are locked, as taught by Navarre. One with ordinary skill in the art would be motivated to do so because then the mold cavity is in condition to receive molding material, which is typically injected into the mold cavity in liquid form by a suitable injection device (5:15-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742